UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0058 Expires: August 31, 2015 Estimated average burden hours perresponse 2.50 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 001-34808 CUSIP NUMBER 16890Y104 (Check one): ¨Form 10-K¨Form 20-F¨Form 11-KxForm 10-Q¨Form 10-D¨Form N-SAR ¨Form N-CSR For Period Ended:January 31, 2013 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION China Botanic Pharmaceutical Inc. Full Name of Registrant Former Name if Applicable Level 11, Changjiang International Building, No. 28, Changjiang Road, Nangang District, Harbin Address of Principal Executive Office (Street and Number) Heilongjiang Province, China 150090 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period. The Company has encountered delays in completing its consolidated financial statements for the period ended October 31, 2012 and itsannual audit for the fiscal year ended October 31, 2012.As such the Company has been unable to complete and file its Form 10-K for such period. In addition, the Company has experienced a corresponding delay in completing its Form 10-Q for the period endedJanuary 31, 2013.As such, theinformation necessary for the filing of a complete and accurate report on Form 10-Q could not be gathered within the prescribed time period without unreasonable effort and expense.The Company remains committed to completing its Form 10-Q for the period ended January 31, 2013at the earliest possible time, but does not currently anticipate its completion within the fifth calendar day following the prescribed due date. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Weiqiu Dong 86 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Form 10-K for period ended October 31, 2012 Yes ¨No x Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes o No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. China Botanic Pharmaceutical Inc. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 18, 2013 By: /s/ Weiqui Dong Weiqiu Dong, Chief Financial Officer 2
